Citation Nr: 1721463	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-08 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to an effective date earlier than September 15, 2010, for the award of service connection for a right ankle disability, to include on the basis of clear and unmistakable error (CUE) in prior rating decisions that had denied service connection for a right ankle disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

4.  Entitlement to service connection for a low back disability.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to April 1982.  He died in February 2014.  The evidence reflects that the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and from a December 2014 rating decision of the VARO in Philadelphia, Pennsylvania.  In the March 2011 rating decision, the RO determined that new and material evidence sufficient to reopen previously denied claims of service connection for right ankle and low back disabilities had not been received.  The Veteran timely filed a notice of disagreement (NOD).  In the February 2013 rating decision, the RO granted service connection for a right ankle disability, as assigned a 20 percent disability rating, effective from September 15, 2010.  In March 2013, the RO issued a statement of the case (SOC) addressing whether new and material evidence sufficient to reopen a previously denied claim of service connection for a low back disability had been received.  The Veteran filed a VA Form 9 that same month.

Also in March 2013, the filed a NOD with the effective date assigned for the award of service connection for the right ankle disability, asserting that there was CUE in 1996 decisions that had denied service connection for such disability.  A statement of the case was issued in October 2013, wherein the RO denied entitlement to an effective date earlier than September 15, 201o, for the award of service connection for a right ankle disability, to include on the basis of CUE in a prior final denial.  The Veteran filed a VA Form 9 the following month.

In December 2013, the Veteran filed a claim for service connection for major depressive disorder.  As noted above, the Veteran died in February 2014.  In July 2014, the appellant (the Veteran's surviving spouse) submitted a claim for accrued benefits, which claim form is located in the Veteran's Virtual VA file.  Then, in a December 2014 rating decision, the RO awarded service connection for major depressive disorder and assigned a 30 percent rating, effective from December 14, 2013.  The RO indicated that the award of service connection was for purposes of accrued benefits.  The appellant then disagreed with the initially assigned rating of 30 percent.  In September 2016, the RO issued an SOC wherein it increased the initial rating assigned for the Veteran's major depressive disorder from 30 pt 50 percent, effective from December 14, 2013.  The appellant filed a VA Form 9 the following month.

In the instant case, although the decision awarding service connection for major depressive disorder was indicated to be for the purposes of accrued benefits, the Board finds that the RO implicitly substituted appellant for the Veteran as the claimant in this case.  Although the record does not appear to contain the appellant's application to substitute as the claimant, the Board notes that after the Veteran died in February 2014, the RO continued to undertake development on the claim, to include obtaining a medical opinion regarding the etiology of the Veteran's major depressive disorder.  The December 2014 rating decision shows that the RO based its award of service connection, at least in part, on evidence developed and received after the Veteran's death.  Such would only be possible if the appellant were a substitute claimant.  See 38 U.S.C.A. § 5121 (a) (West 2014) (adjudication of a claim of service connection for accrued benefits must be "based on evidence in the file at date of death"); Hyatt v. Shinseki, 566 F.3d 1364, 1370-71 (Fed. Cir. 2009) (entitlement to accrued benefits may be based only on the evidence that was in the veteran's claims file, either physically or constructively, at the time of the veteran's death).  The Board also notes that email correspondence contained in Virtual VA dated in March 2016 indicated that the appellant "is a substitute claimant for two appeals."  Given the RO's actions and because treating the appellant as a substitute for the Veteran does not prejudice her in any way, the Board will address the claims on appeal as one where substitution has taken place.  

As a final preliminary matter, in view of the Board's favorable decision on the request to reopen the claim for service connection for a low back disability, the Board has characterized the appeal as encompassing the underlying service connection matter, as set forth on title page.  

(The decision below addresses the claim of entitlement to an effective date earlier than September 15, 2010, for the award of service connection for a right ankle disability and whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a low back disability.  The remaining issues are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  In a July 1996 rating decision, the RO denied service connection for right ankle and low back disabilities; additional relevant evidence was thereafter received and in an August 1996 rating decision, the RO continued the denial of service connection for those disabilities.

2.  In a letter dated August 24, 1996, the RO advised the Veteran of the August 1996 rating decision denying service connection for right ankle and low back disabilities; the Veteran did not appeal that denial, and new and material evidence was not submitted during the one year appeal period.

3.  Since the August 1996 denial of service connection for a low back disability, evidence has been associated with the claims file that is not duplicative or cumulative of evidence previously of record, and that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating that claim.

4.  On September 15, 2010, a VA National Call Center employee inquired with the RO as to whether the Veteran's claim to reopen his previously denied claim for service connection for a right ankle disability had been received; it was noted that correspondence submitted by the Veteran to the RO had been signed for on June 1, 2010.  

5.  The claims file includes no statement or communication from the Veteran, or other document, dated or received between August 24, 1996, and June 1, 2010, that evidences the Veteran's desire to reopen his previously denied claim of service connection for a right ankle disability.

6.  The evidence does not demonstrate that the RO's failure to discuss specifically all instances or complaints or treatment related to the right ankle noted in the Veteran's service treatment records would have resulted in a manifest outcome change because the evidence of record at the time of the July and August 1996 rating decisions did not affirmatively demonstrate that the Veteran underwent an aggravation of his pre-existing residuals of a right ankle fracture during service.  


CONCLUSIONS OF LAW

1.  An August 1996 RO decision, which denied service connection for right ankle and low back disabilities, is final. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been submitted since the August 1996 rating decision; as a result, the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2016).

3.  The criteria for an effective date of June 1, 2010, but not earlier, to include on the basis of CUE in 1996 rating decisions, for the award of service connection for a right ankle disability are met. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  At the outset, the Board notes that given the favorable outcome regarding the Veteran's application to reopen the previously denied claim of service connection for a low back disability, the Board's analysis of whether VA complied with its duties to notify and assist will be limited to whether those duties were met with respect to the Veteran's claim for an earlier effective date for the award of service connection for a right ankle disability.  Notably, the effective date issue decided herein stems from a disagreement with a downstream element.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  This is so because "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).
The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Board finds that all available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes copies of the Veteran's service treatment records (STRs), VA treatment records, VA examination reports, private medical records, prior applications for VA benefits, and lay statements in support of his claim.  The Veteran has not indicated that there are outstanding available records pertinent to the issue decided herein that VA should have obtained, and the Board is aware of none.  The Veteran elected to not have a hearing in his case.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were fulfilled.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The outcome of this appeal turns on a determination as to the date that the Veteran sought to reopen his previously denied claim based on information and evidence that has already been associated with the record.  Furthermore, with respect to claims based on CUE, the provisions of the VCAA are not applicable.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).  Thus, the Board is satisfied that no further development action is required.

II. Application to Reopen - Low Back Claim

The Veteran originally filed for VA disability compensation for a low back disability in September 1995.  In rating decisions dated in July and August 1996, the RO denied service connection for a low back disability based on a lack of nexus evidence.  The Veteran did not timely file a notice of disagreement as to the August 1996 rating decision, and did not submit new and material evidence within the one year appeal period.  That decision therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As a result of the finality of the August 1996 RO decision, a claim of service connection for a low back disability may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2016). 

In the instant case, the Board finds, as did the RO in the March 2013 statement of the case (SOC), that new and material evidence sufficient to reopen the claim of service connection for a low back disability has been received.  Specifically, since the August 1996 rating decision, the veteran has submitted private treatment records showing treatment related to the lumbar spine and lay statements attesting to the presence of back problems since discharge from service.  This evidence was sufficient to trigger VA's duty to provide the Veteran a VA medical examination and is thus considered to be new and material evidence.  The Board finds that this evidence, which was not previously before the RO, raises a reasonable possibility of substantiating the claim and it also triggered VA's duty to provide the Veteran with a medical examination, as was done in January 2013.  See Shade v. Shinseki, 24 Vet. App. 110, 118, 124 (2010) (Lance, J. concurring) (stating the when evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather, the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement).  Accordingly, the claim of service connection for a low back disability is reopened with the submission of new and material evidence. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

II.  Effective Date

By way of a February 2013 rating decision, the Veteran was awarded service connection for a right ankle disability, effective September 10, 2010.  The Veteran disagreeing with the assigned effective date, arguing entitlement to an earlier effective date based on CUE in a July 1996 rating decision that had denied service connection for a right ankle disability.  In earlier correspondence, the Veteran had also asserted CUE in an August 1996 rating decision that had continued the previous denial of service connection for a right ankle disability upon finding that evidence received after issuance of the July 1996 rating decision was not relevant to the issue of service connection for a right ankle disability.

Turning to the merits of the issues on appeal, the Board will first examine whether earlier effective dates may be established by a showing of CUE in the July and/or August 1996 rating decisions.  38 C.F.R. § 3.105(a) provides in pertinent part:  "Previous determinations which are final and binding . . . will be accepted as correct in the absence of [CUE]."  38 C.F.R. § 3.105(a) (2016).  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 U.S.C.A. § 5109A (West 2014); Cook v. Principi, 318 F.3d 1334 (Fed.Cir.2002) (en banc).  For CUE to exist either (1) the correct facts in or constructively in the record were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In addition, "the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made.'"  Id. (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); see Bustos v. West, 179 F.3d 1378, 1380 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language of Russell, supra ). "In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Russell, 3 Vet. App. at 313.  That is because, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

At the outset, the Board notes that after the RO issued the July 1996 rating decision denying service connection for a right ankle disability, the Veteran submitted a lay statement from his sister-in-law and additional STRs were associated with the record.  The RO issued another rating decision in August 1996, which continued the previous denial of service connection.  Upon review of the record, the Board finds that there is no question regarding the finality of the August 1996 rating decision.  By a letter dated August 24, 1996, the Veteran was notified of the RO's decision and of his appellate rights.  The Veteran did not initiate an appeal within one year and new and material evidence was not received within the one year appeal period.  Indeed, aside from a computerized printout indicating the records were previously sent to the RO in July 1996, no additional evidence was associated with the record, nor was any communication received from the Veteran until February 2010, when the Veteran requested a copy of all prior rating decisions.  Consequently, the RO's July and August 1996 rating decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Accordingly, no aspect of those decisions may be reversed or revised unless there is a finding of CUE in a prior decision.

As stated above, for CUE to exist either (1) the correct facts in or constructively in the record were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  Damrel, supra.  Here, the Veteran contends that in denying service connection for a right ankle disability in 1996, the RO ignored the existence of evidence in the claims file and thus failed to comply with the 38 C.F.R. § 3.303(a) requirement that decisions will be based on review of the entire evidence of record.  See May 2010 correspondence.  The Veteran argued that although the RO in its July 1996 rating decision noted the existence of evidence showing a broken ankle prior to service, degenerative changes in service in 1976, and complaints right ankle pain and that the Veteran had been placed on light duty in 1978, the RO erroneously stated that "[t]here was no further complaint of or treatment for the right ankle shown."  The Veteran indicated records showing complaints of right ankle pain in January, February, and June 1976, in September 1978, and in May 1981.

As noted above, it would appear that additional STRs were received after the RO issued its July 1996 rating decision.  Indeed, the July 1996 decision indicates consideration of "[a]vailable service medical records for the period 9-10-75 to 4-5-82."  The Veteran's VBMS file would then suggest that additional STRs were received, as would the August 1996 rating decision.  Comparing the evidence contained in the STRs with the evidence cited to by the RO, the Veteran is correct that he was seen for complaints of a swollen right ankle in 1981, which was evidently not considered by the RO, as the RO's July 1996 decision would seems to indicate an absence of complaints related to the right ankle after the being placed on light duty in 1978.

Critically, even it were to be said that the correct facts were not before the adjudicator in 1996 or that the RO in 1996 erred in failing to apply correctly the provisions of 38 C.F.R. § 3.303(a) CUE exists only if the error, "had it not been made, would have manifestly changed the outcome at the time it was made."  Damrel, supra.  Upon review of the evidence, the Board cannot conclude that had the RO in 1996 considered specifically every instance in the record where the Veteran complained of ankle pain, the outcome would have been manifestly different.  This is so because service connection was denied in 1996 because the evidence then of record failed to shows that the Veteran's pre-existing residuals of a right ankle fracture were aggravated by service.  The treatment records referred to by the Veteran and not specifically discussed by the RO do not so clearly support a finding of aggravation in service that it can be said that had the RO considered them, an award of service connection would have then been made.  Indeed, the Veteran's ultimate award of service connection for a right ankle disability was made based on the opinion of a 2013 VA examiner, which opinion was based on review of the evidence of record and in consideration of pertinent findings contained in orthopedic and occupational medical literature.  

In this regard, the Board points out that a determination that there was CUE in a previous decision "must be based on the record  . . . that existed at the time of the prior AOJ . . . decision."  Russell, supra.  Thus, to the extent that the 2013 opinion could support a finding of service connection at the time of the 1996 rating decisions, because it is well settled law that CUE determinations are based on the evidence of record at the time of the decision being collaterally attacked or on the correct facts extant at that time, any evidence developed after the decision under attack may not be used to demonstrate CUE in that decision.  See Pierce v. Principi, 240 F.3d 1348, 1354-55 (Fed. Cir. 2001) (affirming that RO CUE must be based upon the evidence of record at the time of the decision).

Moreover, to the extent that the Veteran may be arguing that the RO failed to fulfill its duty to assist in not providing him a medical examination in connection with his original claim or to afford him the benefit of the doubt in adjudicating the initial claim for service connection, those contentions, regardless of their accuracy, also cannot amount to CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) (stating breach of duty to assist creates incomplete rather than incorrect record and is not CUE); Fugo, 6 Vet. App. at 44 (stating issue of whether claimant was afforded benefit of the doubt was "an issue clearly within the 'weight and evaluation' realm"); Russell, 3 Vet. App. at 314 (stating "'benefit of the doubt' " rule of 38 U.S.C. § 5107(b) . . . could never be applicable [in a CUE case because] error [must] undebatably exist").

Upon consideration of the above and given the high hurdle apparent in the definition of CUE, the Board finds that that type of error was not committed when the RO denied service connection for a right ankle disability in its July and August 1996 ratings decisions because it has not be shown that that but for the error alleged to have occurred, a manifestly different outcome would have resulted.  See Bustos and Damrel, both supra.  Accordingly, because CUE was not committed in the July and/or August 1996 rating decisions, an assignment of an effective date earlier than September 10, 2010, on the basis of CUE in the July and/or August 1996 rating decision must be denied.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

Having determined that the assignment of an effective date prior to September 15, 2010, for the Veteran's award of service connection for a right ankle disability may not be established by a showing of CUE in a 1996 rating decision, the Board will consider whether earlier effective dates may be assigned under any other relevant provision of law.  Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

If a claim is finally denied and later reopened and granted based on the submission of new and material evidence, the effective date of benefits will be the date that the claimant filed the application to reopen or the date that entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2) (2016).  However, when benefits are awarded based all or in part on the receipt of service department records that were not "associated with the claims file when VA first decided the claim," VA allows the assignment of an effective date of benefits "on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c) (2016).

Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  But see 38 C.F.R. § 3.1(p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that 

an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; see also Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

At the outset, the Board notes that the Veteran does not assert, and the evidence does not reflect, that he filed a claim of service connection for a right ankle disability at any time prior to discharge from active military service, or within one year of his separation from service.  The record shows that the Veteran had initially applied for VA disability compensation in September 1995, at which time he sought service connection for, among other things, a right ankle disability.  In a July 1996 decision, the RO denied service connection for a right ankle disability.  Additional service treatment records were associated with the record after that decision and in an August 1996 rating decision, the RO continued its previous denial of service connection for a right ankle disability.  The Veteran did not file a notice of disagreement (NOD) as to that decision, and no additional evidence was received within a year of the August 1996 rating decision.  Indeed, no additional communication was received from the Veteran until February 2010, at which time he requested a copy of all prior rating decisions.  Accordingly, the August 1996 rating decision denying the claim of service connection for a right ankle disability became final, as the evidence of record reflects that the Veteran neither filed an NOD as to that decision nor submitted new and material evidence within a year of the decision.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(c), 20.302, 20.1103 (2016).  

The record then contains a printout of an inquiry from a VA National Call Center employee, dated on September 15, 2010, wherein in was noted that the Veteran had mailed a request to open a claim of service connection for right ankle and low back disabilities.  It was noted that the documents mailed by the Veteran had been signed for on June 1, 2010, but that the Veteran's claim was not in the system.  The VA employee requested verification that the documents had been received and that Veteran's claim be opened.  The printout contains a handwritten notation that there was nothing in the file dated on June 1, 2010.

In consideration of the above, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, an effective date of June 1, 2010, but not earlier, is warranted for the award of service connection for a right ankle disability.  Although the claims file contains no communication from the Veteran received on that date, it would appear from the September 2010 inquiry that the Veteran's claim to reopen his previously denied claim of service connection for a right ankle disability was in fact received on June 1, 2010.  The Board finds no reason to doubt the indication that such a request was mailed and was signed for on June 1, 2010.  Although the whereabouts of the submission is unknown and cannot be reviewed to verify the contents, the Board finds it appropriate in this case to resolve reasonable doubt in favor of the Veteran and to assume that an application to reopen the previously denied claim was received prior to September 15, 2010.  Accordingly, an effective of June 1, 2010, is assigned for the Veteran's award of service connection for a right ankle disability.  See 38 C.F.R. § 3.400(q)(2).  However, as there is no submission manifesting an intent on the part of the Veteran to seek to reopen his previously denied claim of service connection for a right ankle disability received between August 1996 and June 1, 2010, the assignment of an effective date earlier than June 1, 2010, the date of receipt of the claim to reopen, for the award of service connection for a right ankle disability is not warranted.  Id.  


ORDER

The application to reopen a claim of service connection for a low back disability is granted.

An effective date of June 1, 2010, but no earlier, to include on the basis of CUE in a 1996 rating decision, is granted.


REMAND

As discussed above, service connection was awarded for major depressive disorder and a 50 percent rating has now been assigned since December 14, 2013, the effective date of the award of service connection for that disability.  In disagreeing with the initially assigned rating (then a 30 percent rating), the appellant argued for the assignment of either a 100 percent disability rating or a 70 percent disability rating and a TDIU, noting that the Veteran's treating psychiatrist had determined that the major depressive disorder caused major impairment.

A review of the record shows that when the Veteran first filed for service connection for major depressive disorder, he submitted in support of his claim a report from H.J., M.D., who performed a psychiatric evaluation of the Veteran in November 2013.  In that evaluation report, it is noted that the Veteran had not worked since 1992 and that his present source of income was "his social security and a VA benefit of 20% for an ankle injury."  An October 2010 VA treatment record, which record is amongst the medical records contained in the Veteran's Virtual VA file, similarly notes that the Veteran was not working and was receiving social security benefits.

While records from the Social Security Administration are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak, supra.  In this case, although a February 2009 VA mental health evaluation note, also contained in the Veteran's Virtual VA file, notes that the Veteran "went on disability after back surgery in the late 1980's[/]early 1990's" and that his "primary financial income is through Social Security SSI," the Board cannot conclude from that statement that no reasonable possibility exists that the Veteran's SSA records would not aid in substantiating the claim for a higher rating for his major depressive disorder.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed.Cir.2010) (holding that not all SSA disability records must be sought, but only those that are relevant to the Veteran's claim).  Therefore, the Board finds that the increased rating matter currently before the Board must be remanded for the AOJ to request from SSA all records related to any grant of benefits.  

Furthermore, as there is a suggestion that the Veteran was awarded SSA benefits related to his back, the Board finds that before it can adjudicate the merits of the reopened claim for service connection for a low back disability, that matter must also be remanded for the same reason, as the Veteran's SSA records may be pertinent to the claim.  38 C.F.R. § 3.159 (c)(2) (2016); see Golz and Murincsak, both supra.  

The Board also notes that the November 2013 private psychiatric evaluation report indicates that the Veteran was seen by a psychiatrist at Womack Army Medical Center approximately a month prior.  Given that the evidence indicates the potential existence of relevant records, the Board finds that the increased rating matter must also be remanded for the AOJ to attempt to obtain any records of treatment of the Veteran from Womack Army Medical Center, as these records may contain information relevant to rating the severity of the Veteran's service-connected psychiatric disability.  See 38 U.S.C.A § 5103A (b)(1) (West 2014) (requiring VA to assist claimants in obtaining evidence necessary to substantiate their claims by making "reasonable efforts to obtain relevant records (including private records)"); Golz, 590 F.3d at 1320-21 (defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim"); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

Accordingly, the claims remaining on appeal are REMANDED to the AOJ for the following action:

1.  Request from SSA copies of all medical records underlying its determination that the Veteran was eligible for benefits provided by that agency.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Ensure that all pertinent VA treatment dated since November 2013 are obtained and associated with the Veteran's claims folder.  

3.  Undertake appropriate action to obtain any records pertaining to treatment of the Veteran in or around October 2013 at the Womack Army Medical Center.  All records and/or responses received should be associated with the claims file.

4.  After receipt of the Veteran's SSA records and any VA (or other) treatment records, undertake a review of the information contained in these records and determine whether any additional development is warranted.  In particular, consider whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record).  The AOJ should also consider whether it is necessary to obtain any additional or addendum medical opinion(s). 

5.  Then, after completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


